NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 13 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50140

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03554-LAB

  v.
                                                 MEMORANDUM*
ANNA MARGARITA SANDOVAL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Anna Margarita Sandoval appeals from the district court’s judgment and

challenges the 48-month sentence imposed following her guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 & 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sandoval contends that the district court procedurally erred by failing to

award her a mitigating role adjustment under U.S.S.G. § 3B1.2. We review the

district court’s interpretation of the Sentencing Guidelines de novo, its application

of the Guidelines to the facts of the case for abuse of discretion, and its

determination that a defendant was not a minor participant for clear error. See

United States v. Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014).

      Contrary to Sandoval’s argument, the record shows that the district court

properly applied the Sentencing Guidelines and our precedent, basing its denial of

the adjustment on the totality of the circumstances and a comparison of Sandoval’s

culpability to that of other individuals in the smuggling operation. See U.S.S.G.

§ 3B1.2 cmt. n.3(A), (C); Hurtado, 760 F.3d at 1068-69. Moreover, the district

court did not clearly err in denying the mitigating role adjustment when Sandoval

smuggled a significant quantity of drugs, registered the vehicle in her name,

participated in the operation for two months, and had smuggled drugs into the

country on two previous occasions. See Hurtado, 760 F.3d at 1069.

      AFFIRMED.




                                           2                                    14-50140